DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to contain a typographical error (see: claim ends with a semi colon rather than a period in line 12).
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in claims 1-6 which are directed to a manner of operating the disclosed semiconductor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 4, it is unclear which one of the previously recited “a plurality of chemical sensors” is being referenced by the recitation of “the chemical sensor”.
Regarding claim 5, it is unclear which one of the previously recited “corresponding reaction region” of each chemical sensor of the “plurality of chemical sensors” is being referenced by the recitation of “the reaction region”.
Regarding claim 6, it is unclear which one of the previously recited “a plurality of chemical sensors” is being referenced by the recitation of “the chemical sensor”.
Regarding claim 6, it is unclear which one of the previously recited “a plurality of reference sensors” is being referenced by the recitation of “the reference sensor”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eversmann et al. (US 2005/0017190 A1).
Regarding claim 1, Eversmann discloses a semiconductor device, comprising:
an array of field-effect transistor (FET) sensors arranged in a plurality of rows and a plurality of columns (Fig. 10), the array including
a plurality of chemical sensors (see: plurality of measuring transistors 1005), each chemical sensor coupled to a corresponding reaction region for receiving at least one reactant (see: sensor electrode 1004; [0047], see: biocompatible sensor electrode; [0063], see: biological materials applied to the biosensor array), and
a plurality of reference sensors, each reference sensor including a reference transistor (see: plurality of calibration transistors 1007) with a first terminal (see: second source/drain terminal 1007c) directly coupled to a first reference select switch to apply a bias voltage to the reference transistor (see: first auxiliary transistor 1010, bias voltage source 1011) and directly coupled to a second reference select switch to couple the first terminal of the reference transistor to a column line (see: second switching transistor 1009b); and
an access circuit for accessing the chemical sensors and the reference sensors, wherein the access circuit includes a plurality of reference lines coupled to a gate terminal of each reference transistor in a corresponding set of reference sensors (see: gate terminal 1007a coupled to third switching transistor 1019 and remaining switching circuitry).
 each chemical sensor is a chemically-sensitive transistor ([0047], see: biocompatible sensor electrode; [0063], see: biological materials applied to the biosensor array).
Regarding claim 3, Eversmann further discloses the bias voltage is sufficient to place the reference transistor in one of an on state or an off state (Fig. 10, see: bias voltage source 1011).
Regarding claim 4, Eversmann further discloses the chemical sensor generates a sensor signal in response to a chemical reaction occurring within the reaction region (Fig. 10, see: output signal of column line).
Regarding claim 6, Eversmann further discloses the chemical sensor and the reference sensor share the access circuit (Fig. 10, see: gate terminal 1007a coupled to third switching transistor 1019 and remaining switching circuitry).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothberg et al. (US 2009/0026082 A1, cited in IDS filed 07/15/2020), in view of Ervin et al. (Differential Amplifier Sensor Architecture for Increased Sensor Selectivity) and Eversmann et al. (US 2005/0017190 A1).
Regarding claim 1, Rothberg discloses a semiconductor device, comprising:
an array of field-effect transistor (FET) sensors arranged in a plurality of rows and a plurality of columns (Fig. 13, see: 512x512 array of 9x9 µm pixels), the array including
a plurality of chemical sensors, each chemical sensor coupled to a corresponding reaction region for receiving at least one reactant (Fig. 9, see: each pixel 150 comprises an ISFET 150; Fig. 11D, see: receptor functionalized passivation layer of each FET), and
an access circuit for accessing the chemical sensors (Fig. 13, see: Row Select Register 192, Column Select Registers 194).
Rothberg does not explicitly disclose a plurality of reference sensors, each reference sensor including a reference transistor with a first terminal directly coupled to a first reference select switch to apply a bias voltage to the reference transistor and directly coupled to a second reference select switch to couple the first terminal of the 
Ervin teaches an analogous functionalized CNTFET sensor configured in a differential amplifier configuration comprising a signal sensor and a reference sensor (Fig. 1).
Eversmann teaches an analogous biosensor array comprising a plurality of biosensor circuit arrangements arranged in a plurality of rows and a plurality of columns, wherein each of the biosensor circuit arrangements comprises a measuring transistor and a calibration transistor arranged in the instantly claimed biasing/switching configuration (see: rejection of claim 1 above, under 35 U.S.C. 102, in view of Eversmann).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate a reference FET into each of the pixels in the device disclosed by Rothberg, configure each pixel into a differential amplifier configuration as taught by Ervin, and integrate the reference sensors into the column/row array of modified Rothberg, in the same manner as taught by Eversmann, since such a modification would have provided for improved sensing selectivity by discriminating against known and unknown interferents (Ervin: pg. 11-12/IV. CONCLUSION).
Regarding claim 2, modified Rothberg further discloses each chemical sensor is a chemically-sensitive transistor. (Rothberg: Fig. 9, see: each pixel 150 comprises an ISFET 150; Fig. 11D, see: receptor functionalized passivation layer of each FET).
Regarding claim 3, modified Rothberg further discloses the bias voltage is sufficient to place the reference transistor in one of an on state or an off state (Rothberg: Fig. 13, [0200], see: bias voltages, control signals for the column bias/readout circuitry).
 the chemical sensor generates a sensor signal in response to a chemical reaction occurring within the reaction region (Rothberg: Fig. 71A-71D).
Regarding claim 5, modified Rothberg further discloses a chemical reaction in the reaction region is a sequencing reaction (Rothberg: ABSTRACT, see: DNA sequencing).
Regarding claim 6, modified Rothberg further discloses the chemical sensor and the reference sensor share the access circuit (Fig. 13, see: Row Select Register 192, Column Select Registers 194).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797